
	
		I
		112th CONGRESS
		1st Session
		H. R. 1291
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2011
			Mr. Cole introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Act of June 18, 1934, to reaffirm the
		  authority of the Secretary of the Interior to take land into trust for Indian
		  tribes, and for other purposes.
	
	
		1.Authority reaffirmed
			(a)ClarificationSection 5 of the Act of June 18, 1934
			 (commonly known as the Indian Reorganization Act; 25 U.S.C.
			 465), is amended in the first sentence by striking The Secretary
			 and inserting Except in Alaska, the Secretary.
			(b)ReaffirmationSection
			 19 of the Act of June 18, 1934 (commonly known as the Indian
			 Reorganization Act; 25 U.S.C. 479), is amended—
				(1)in the first
			 sentence—
					(A)by striking
			 The term and inserting Effective beginning on June 18,
			 1934, the term; and
					(B)by striking
			 any recognized Indian tribe now under Federal jurisdiction and
			 inserting any federally recognized Indian tribe; and
					(2)by striking the
			 third sentence and inserting the following: In this section, the term
			 Indian tribe means any Indian or Alaska Native tribe, band,
			 nation, pueblo, village, or community that the Secretary of the Interior
			 acknowledges to exist as an Indian tribe..
				(c)Effective
			 DateThe amendments made by this section shall take effect as if
			 included in the Act of June 18, 1934 (commonly known as the Indian
			 Reorganization Act; 25 U.S.C. 479), on the date of enactment of that
			 Act.
			
